J-S54022-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RICHARD P. MAZEFFA

                            Appellant                 No. 3404 EDA 2014


               Appeal from the PCRA Order November 10, 2014
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0001213-1986


BEFORE: BOWES, J., PANELLA, J., and FITZGERALD, J.

MEMORANDUM BY PANELLA, J.                        FILED SEPTEMBER 29, 2015

        Appellant, Richard P. Mazeffa, appeals from the order entered

November 10, 2014, in the Court of Common Pleas of Bucks County, which

dismissed as untimely his petition filed pursuant to the Post Conviction Relief

Act, 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On February 28, 1986, when he was just four months shy of his

eighteenth birthday, Mazeffa loaded a shotgun with five shells of birdshot.

His grandparents were watching television when Mazeffa approached them

from behind. He shot and killed his grandfather. He then he shot and killed

his grandmother.


____________________________________________



    Former Justice specially assigned to the Superior Court.
J-S54022-15


      Mazeffa later pled guilty to two counts of first-degree murder. The trial

court sentenced him to life without parole. This Court affirmed the judgment

of sentence on December 21, 1987. See Commonwealth v. Mazeffa, 1323

and 1324 Philadelphia 1987 (Pa. Super. 1987) (unpublished memorandum).

      Mazeffa filed, pro se, the instant PCRA petition, his first, on August 3,

2012. The PCRA court appointed counsel who later filed an amended

petition. In the amended petition he claimed he was entitled to relief under

Miller v. Alabama, ___ U.S. ___, 132 S.Ct. 2455 (2012). In Miller, the

Court recognized a constitutional right for juveniles under the age of

eighteen and held that “mandatory life without parole for those under the

age of 18 at the time of their crimes violates the Eighth Amendment’s

prohibition against ‘cruel and unusual punishments.’” ___ U.S. at ___, 132

S.Ct. at 2460.

      By agreement of the parties, the PCRA court deferred the resolution of

the petition pending our Supreme Court’s decision in Commonwealth v.

Cunningham, 51 A.3d 178 (Pa. 2012) (order). On October 30, 2013, the

Court decided Cunningham and held that the right announced in Miller did

not apply retroactively. See Commonwealth v. Cunningham, 81 A.3d 1,

10 (Pa. 2013). With that ruling, the PCRA court dismissed Mazeffa’s PCRA

petition as untimely filed. This timely appeal followed.

      “The PCRA timeliness requirements are jurisdictional in nature and,

accordingly, a court cannot hear untimely PCRA petitions.” Commonwealth


                                     -2-
J-S54022-15


v. Flanagan, 854 A.2d 489, 509 (Pa. 2004) (citations omitted). Mazeffa

maintains that he timely filed his petition, as he filed it within 60 days of the

decision in Miller. See Appellant’s Brief, at 6 n.1 (“The present PCRA

petition was timely filed….”). It is not timely.

       A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. See 42 Pa.C.S.A. § 9545(b)(1).

Mazeffa’s judgment of sentence became final on January 20, 1988, after this

Court affirmed Mazeffa’s judgment of sentence and the time expired for

filing a petition for allowance of appeal with the Pennsylvania Supreme

Court. See Pa.R.A.P. 1113. Mazeffa filed his PCRA petition in 2012.1 As

Mazeffa’s PCRA petition was not timely filed, “the courts have no jurisdiction

to grant [him] relief unless he can plead and prove that one of the

exceptions to the time bar provided in 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii)

applies.” Commonwealth v. Pursell, 749 A.2d 911, 914-915 (Pa. 2000).

       On appeal, Mazeffa argues that despite our Supreme Court’s ruling in

Cunningham, he should still be entitled to relief as a federal district court

____________________________________________


1
  Mazeffa does not benefit from the grace period provided in the statute for
those petitioners whose judgments of sentence became final before the
effective date of the 1995 amendments to the PCRA. See Commonwealth
v. Sattazahn, 869 A.2d 529, 533 n.8 (Pa. Super. 2005) (“The 1995
amendments to the PCRA provided that a first-time PCRA petitioner whose
judgment of sentence became final on direct appeal on or before the
effective date of the amendments could file a first PCRA petition within one
year of the effective date of the amendments (January 16, 1996)[.]”).




                                           -3-
J-S54022-15


has held Miller applies retroactively, as have other state courts. See

Appellant’s Brief, at 7-8 (citing cases).2 Mazeffa’s argument is unavailing.

We have explained that

       [r]ecently, in Cunningham our Supreme Court held that the
       constitutional right announced by the United States Supreme
       Court in Miller does not apply retroactively. 81 A.3d at 10.
       Consequently, Appellant cannot rely upon Miller or subsection
       9545(b)(iii) to establish jurisdiction over his untimely PCRA
       petition in any Pennsylvania court.

Commonwealth v. Seskey, 86 A.3d 237, 243 (Pa. Super. 2014). See also

Commonwealth v. Reed, 107 A.3d 137 (Pa. Super. 2014).

       The PCRA court committed no error in summarily dismissing Mazeffa’s

PCRA petition as untimely filed.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2015



____________________________________________


2
 We are “not bound by the decisions of federal courts, other than the United
States Supreme Court, or the decisions of other states’ courts.” Eckman v.
Erie Ins. Exchange, 21 A.3d 1203, 1207 (Pa. Super. 2011) (citation
omitted).




                                           -4-
J-S54022-15




              -5-